Citation Nr: 0212680	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  97-32 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Evaluation of degenerative joint disease of the left knee, 
with total knee arthroplasty, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The veteran had active service from April 1949 to October 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Phoenix, 
Arizona, Department of Veterans Affairs (VA), Regional Office 
(RO).  By rating decision dated in July 1996, service 
connection for degenerative joint disease of the left knee 
with left total knee arthroplasty was established.  A 10 
percent disability evaluation was assigned from July 14, 
1995, a 100 percent evaluation from November 28, 1995, and a 
30 percent evaluation from January 1, 1997.   By rating 
decision dated in January 1997, the evaluation was increased 
to 30 percent.  By rating decision dated in January 1997, a 
30 percent evaluation for degenerative joint disease of the 
left knee with left total knee arthroplasty was continued.  
The veteran expressed disagreement with the 30 percent 
evaluation assigned in the January 1997 rating decision.  

The veteran was afforded a hearing before a hearing officer 
at the RO in January 1998.  A transcript of the hearing has 
been associated with the claims folder.  


FINDINGS OF FACT

1.  Degenerative joint disease of the left knee, with total 
knee arthroplasty, is manifested by some pain, weakness, and 
functional loss.  The veteran is able to walk one mile, knee, 
and sit for unlimited periods of time.  

2.  Range of motion in the left knee is approximately 0 to 
100 degrees.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
degenerative joint disease of the left knee with total knee 
arthroplasty, have not been met.  38 U.S.C.A. 1155 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5055 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating decision dated in January 1997, service connection 
for degenerative joint disease of the left knee with total 
knee arthroplasty was established as secondary to service-
connected degenerative arthritis of multiple joints.  

VA treatment records, dated from November 1995 to December 
1995, reflect that the veteran had degenerative joint disease 
of the left knee.  He underwent a left total knee arthroscopy 
in December 1995.  

A treatment record, dated in June 1996, notes that the 
veteran was seven months status post left total knee 
arthroplasty.  Physical examination revealed moderate 
effusion of the left knee.  Range of motion was approximately 
3-110 degrees.  Stable varus-valgus and anterior posterior 
directions were noted.  The wound was noted to be well healed 
with no evidence of infection.  The quadriceps musculature 
was moderately atrophied versus the right side and the 
veteran was noted to have difficulty maintaining a straight-
leg raise.  The relevant assessment was status post left knee 
total arthroplasty.  

On VA examination in December 1996, the veteran reported a 
history of having injured his knees during service.  He 
reported that left knee symptoms had gradually increased in 
severity over the years.  Arthroscopic surgery was noted to 
have been performed on the left knee ten years earlier.  The 
report of examination notes that a total left knee 
arthroplasty was performed in 1995.  The veteran reported 
that since the surgery in 1995, he had had continued pain, 
weakness, and limitation of motion of the knee.  The report 
notes that on EMG (electromyograph) the diagnosis was 
neuralgia.  

On physical examination there was a well-healed linear 
surgical incisional scar over the midline anteriorly on the 
left knee.  The range of motion of the left knee was 0 
degrees to 100 degrees.  There was pain on both flexion and 
extension of the knee.  Ligaments were intact.  The right 
thigh measured 44 cm in the circumference, distal third, and 
the left measured 45 cm in the circumference, distal third.  
The veteran was able to heel and toe walk satisfactorily.  He 
was able to do approximately 90 degrees of a knee bend.  The 
examiner reported that he used an assistive device for 
ambulation.  No use of a brace was noted.  His gait was 
characterized by a limp favoring the left lower extremity 
with propulsive force estimated at 4/5 on the right, and 3/5 
on the left.  The impression of x-ray examination was stable 
appearance of the post-operative left knee.  The diagnosis 
was residuals of total left knee arthroplasty.  

A March 1997 record of treatment reflects the veteran's 
complaints of left knee pain over the superolateral aspect of 
his knee with hypesthesia.  Left knee range of motion was 
from 0-120 degrees.  He was stable.  He was noted to have 
some hypesthesia on the lateral aspect of the distal femur 
area.  He had a Tinel's test at the distal portion of his 
wound consistent with infrapatellar branch of the saphenous 
nerve.  He had 5/5 motor strength on all groups.  He had an 
absent S1 reflex on the left.  The relevant diagnosis was 
left total knee arthroscopy.  In April 1997 range of motion 
was 0-110 degrees.  He was stable and there was no effusion.  
He complained of numbness about the knee.  An inclusion 
neuroma of the infrapatellar branch of the saphenous nerve 
with a positive Tinel's sign was noted.  

On VA examination in November 1997, the examiner stated that 
the C-file had been reviewed.  A history of left total knee 
replacement two years earlier was noted.  The veteran 
complained of pain in the quadriceps with rising from a 
chair, walking down hills, down stairs, or getting up from a 
low sitting car.  No pain or swelling in the knee was noted.  
Occasional giving way was noted but no falling.  Walking 
tolerance was reportedly one mile.  No use of a cane was 
noted.  

Physical examination of the left extremity showed a 1-cm 
differential in the quadriceps girth.  There was well-healed 
scar on the left knee.  There was no effusion, varus, valgus, 
and anterior posterior were stable.  An obvious clunk with a 
posterior stabilized total knee arthroplasty was noted.  
Range of motion was from 0 to 115 degrees.  The patella was 
stable.  X-ray examination of the knee was noted to reveal a 
stable knee.  The assessment was status post total knee 
arthroplasty with residual quadriceps pain secondary to 
weakness.  Otherwise, good functioning left total knee 
arthroplasty.  

At a personal hearing before a hearing officer at the RO in 
January 1998, the veteran indicated that he was insecure 
getting in and out of the shower, and had difficulty walking, 
particularly turning to the left and walking downward.  
Transcript at 3 (January 1998).  He stated that he was unable 
to kneel and had to sit down in order to get things done.  
Id. at 4.  He stated that on one occasion his knee had given 
out when he tripped over an object.  Id at 7.  

VA outpatient treatment records, dated from March 1998 to 
April 1998, show that the veteran underwent x-ray examination 
of the bilateral knees in April 1998.  The report of 
examination notes that a left total knee arthroplasty was 
present.  There was no evidence of patellofemoral 
subluxation.  The joint spaces appeared symmetric and well-
maintained.  

On VA examination in April 1998, range of motion of the left 
knee was 0 to 110 degrees, with approximately 15 to 95 
degrees of flexion.  The assessment was bilateral knee 
arthroplasties.  The examiner stated that overall, the 
veteran had done quite well with his knee arthroplasties.  
The report of examination notes that the veteran stated that 
the left knee did not hive him a great deal of pain.  No 
atrophy was noted.  

VA outpatient treatment records note that the veteran walked 
without a limp in November 1998.  His motion, bilaterally, 
was 0 to 115 degrees.  He had good medial collateral end 
points, bilaterally.  He had normal engagement for his IB-2 
implants.  The record notes that the veteran had absolutely 
no complaints and was very happy with his knees.  A November 
1999 record of treatment notes that x-ray examination of his 
knees showed well-placed bilateral total knee arthroplasties 
with no loosening and there was no effusion.  There was good 
collateral ligament stability and anterior posterior 
stability to drawers.  The assessment was bilateral total 
knee arthroplasty.  A May 2000 record of treatment notes a 
history of bilateral knee replacements.  The record notes 
complaints of left leg weakness, indicating that it had been 
present since back surgery in 1986.  

On VA examination in June 2000, the examiner stated that the 
C-file had been reviewed.  The report of examination notes 
that the veteran had had a total knee arthroplasty on the 
left knee in 1995. An approximate 3/8ths of an inch 
shortening of the right lower extremity compared to the left 
was observed at the heels. 

On VA examination in February 2001, the examiner stated that 
the C-file had been reviewed.  The report of examination 
notes that the he was status post left total knee 
arthroplasty.  The report of examination notes that the knees 
were doing well.  He reported being able to walk one mile, 
noting that he was note particularly limited by the knee, was 
able to sit for an unlimited period of time, and was able to 
kneel.  Difficulty with descending stairs or a ramp was 
noted.  The veteran reported that he felt uncertain about his 
knees.  No swelling was noted.  Range of motion in the left 
knee was 0 to 110 degrees.  No fluid was noted to be present.  
He had a 1+ anterior drawer sign.  The examiner stated that 
there was no way he could be absolutely certain whether it 
was the posterior cruciate instability or anterior cruciate, 
comparing it to the opposite knee.  There was no posterior 
sag noted.  There was a positive click on the drawer sign.  
The Lachman was negative.  A pivot shift was not attempted.  
The relevant impression was status remote total joint 
replacement of the bilateral knees.  

VA outpatient treatment records reflect that x-ray 
examination of the bilateral knees in November 1999 showed 
bilateral total knee replacements.  The assessments were 
status post bilateral total knee replacments without any 
evidence of prosthetic loosening and alignment in near 
anatomic position.  There was no edema in the lower 
extremities in April 2001.   

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2001);
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2001).  

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet.  App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2001).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2001).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2001).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2001). 

Pursuant to Diagnostic Code 5055, pertaining to the 
prosthetic replacement of a knee joint, for one year 
following implantation, the knee joint warrants an evaluation 
of 100 percent.  Thereafter, where there are chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity, a 60 percent evaluation is warranted.  
Where there is intermediate degrees of residual weakness, 
pain or limitation of motion, the disability is rated by 
analogy to Diagnostic Codes 5256, 5261 or 5262, with a 
minimum evaluation of 30 percent to be assigned.  

Under Diagnostic Code 5256, where there is ankylosis (bony 
fixation) of the knee, in an extremely unfavorable position, 
in flexion at an angle of 45 degrees or more, a 60 percent 
rating evaluation is warranted.  Where there is flexion 
between 20 and 45 degrees, a 50 percent rating evaluation is 
warranted.  Where flexion is between 10 and 20 degrees, a 40 
percent rating evaluation is warranted, and where there is a 
favorable angle in full extension, or in slight flexion 
between zero and 10 degrees, a 30 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2001).

Under Diagnostic Code 5257 provided for other knee 
impairment, when there is recurrent subluxation or lateral 
instability which is severe, 30 percent is assignable; when 
moderate, 20 percent is assignable; or when slight, 10 
percent is assignable.

Pursuant to Diagnostic Code 5261, the maximum 50 percent 
evaluation is warranted when extension of the leg is limited 
to 45 degrees.  A 40 percent evaluation is warranted when 
extension is limited to 30 degrees.  A 30 percent evaluation 
is warranted when extension is limited to 20 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2001).

Under Diagnostic Code 5262, nonunion of the tibia and fibula, 
with loose motion, requiring a brace, warrants a 40 percent 
evaluation.  Where there is malunion of the tibia and fibula, 
with marked knee or ankle disability, a 30 percent rating 
evaluation is provided. 38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2001).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on the functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

Words such as "moderate" and "severe" are not defined in the 
VA Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (2001).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2001).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the January 1997 rating decision of the reasons and bases for 
the denial of his claim.  He was further notified of this 
information in the October 1997 statement of the case and the 
December 2001 supplemental statement of the case.  The Board 
concludes that the discussions in the January 1997 rating 
decision and in the statement and supplemental statement of 
the case, which were all sent to the veteran, informed him of 
the information and evidence needed to substantiate the 
claim.  In addition, by letters dated in September 2001 and 
July 2002, the veteran was notified of the evidence he needed 
to submit to support his claim and advised of the procedures 
by which to submit additional evidence.  These actions 
satisfied VA's notification requirements.  See Quartuccio v. 
Principi, __ Vet.App. __, __ No. 01-997, slip op. At 6-7(June 
19, 2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim.  The Board notes that the veteran 
was afforded an opportunity to present evidence and argument 
in support of his claim, and did so at an RO hearing in 
January 1998.  There are VA examinations and opinions of 
record, as well as VA treatment records.  38 C.F.R. 
§ 3.326(b).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

The veteran maintains that the 30 percent rating evaluation 
assigned does not accurately reflect the degree of disability 
that he experiences because of his left knee disability. 

The record reflects that the veteran underwent a left total 
knee arthroplasty in 1995.  The Board finds that the 
veteran's left knee disability is most appropriately 
evaluated under diagnostic code 5055 for knee replacement and 
warrants the assigned 30 percent evaluation, but no more.  

The veteran has stated that he has pain and weakness in his 
left knee.  However, the reliable evidence does not show that 
there are chronic residuals of a total left knee arthroplasty 
consisting of severe painful motion or weakness in the left 
knee.  While he is competent to state that he has pain and 
weakness, it has not been shown that he possesses the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
causation or diagnosis.  See Espiritu, 4 Vet. App. at 494; 
see also Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en 
banc) ("[w]here the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is ordinarily required.  

On VA examination in November 1997, there was no pain or 
swelling in the left knee.  In February 2001, the VA examiner 
reported that the knees were doing well.  In consideration of 
38 C.F.R. §§ 4.40, 4.45, and DeLuca, the Board notes that the 
veteran reported that he was able to walk for about one mile, 
kneel, and able to sit for unlimited periods of time.  X-ray 
examination of the left knee in 1999 showed no evidence of 
prosthetic loosening and the alignment was noted to be in 
near anatomic position.  In February 2001 the knees were 
described as doing well and no swelling was noted.  In April 
2001 there was no edema of the left knee.  Thus, the Board 
finds that any left knee pain and weakness does not rise to 
the level contemplated under diagnostic code 5055 for an 
evaluation in excess of 30 percent.  Such a finding is 
supported by the veteran's own statements.  For example, on 
VA examination in April 1998, the veteran reported that his 
knees did not give him a great deal of pain.  In November 
1998, he specifically stated that he had absolutely no 
complaints and was very happy with his knees.  

In addition, the competent evidence does not show that the 
left knee disability warrants an evaluation under diagnostic 
code 5260 or 5261.  As noted, the veteran is competent to 
state that he has limited motion.  Weighed against his 
statements however, is the medical evidence, as well as his 
own subsequent statements.  Range of motion testing from 
December 1996 to February 2001 has been at worst from 0 to 
100 degrees, except for an isolated finding in April 1998.  
Such findings do not warrant even a noncompensable rating 
under diagnostic codes 5260 or 5261.  The Board notes that 
while flexion was limited to 15 degrees in April 1998, such a 
finding warrants a 30 percent evaluation under diagnostic 
code 5260, and thus, does not result in a higher evaluation.  

In addition, the VA examination reports do not indicate that 
the veteran has ankylosis, or malunion of the tibia and 
fibula.  As such, the provisions of diagnostic codes 5256 and 
5262 are not applicable and, accordingly, an increased rating 
for the veteran's left knee disability may not be assigned 
pursuant to these provisions.  

As to the veteran's report of occasional instability, the 
Board finds that an evaluation in excess of 30 percent is not 
warranted under 38 C.F.R. § 4.71a, diagnostic code 5257, as 
the maximum evaluation under this code is 30 percent for 
severe instability or subluxation. 

The Board finds that an evaluation in excess of 30 percent 
under 38 C.F.R. § 4.124a, DC's 8526, 8626 or 8726, pertaining 
to incomplete paralysis of the anterior crural nerve 
(femoral).  The evidence does not show that there is a motor 
component to the veteran's nerve damage, and thus no more 
than 20 percent evaluation would be warranted.  In this 
regard, the Board notes that the veteran was diagnosed with 
neuralgia in December 1996.  However, the medical evidence 
does not show that any nerve damage has affected his 
quadriceps.  In fact, in November 1997, the examiner stated 
that quadriceps pain was secondary to weakness.  
Consequently, an evaluation in excess of 30 percent is not 
warranted.  

As a final matter, postoperative scars are compensable if 
there is repeated ulceration, if a scar is tender and painful 
on objective demonstration, or if there is functional 
limitation.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2001).  In this case, there is no evidence that the 
veteran's scar is ulcerated or productive of functional 
limitation.  The December 1996 and November 1997 VA examiners 
described the incision scar of the left knee as well healed.  

The Board has also considered the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5275 pertaining to shortening of the 
lower extremity.  Under Diagnostic Code 5275, shortening of 
the bones of the lower extremity 3 to 31/2 inches (7.6 
centimeters to 8.9 centimeters) warrants a 40 percent 
evaluation.  In this case, a compensable evaluation under 
5275 is not warranted inasmuch as findings made during the 
June 2000 examination reflect that it was the right lower 
extremity that was 3/8ths of an inch shorter than the left.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001) is in order.  The evidence 
failed to show that residuals of a left total knee 
arthroplasty caused marked interference with his employment, 
or that such has in the past or now requires frequent periods 
of hospitalization rendering impractical the use of the 
regular schedular standards.   


ORDER

An evaluation in excess of 30 percent for degenerative joint 
disease of the left knee with left total knee arthroplasty is 
denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

